 


110 HRES 1517 EH: Providing for consideration of the Senate amendment to the bill (H.R. 3997) to amend the Internal Revenue Code of 1986 to provide earnings assistance and tax relief to members of the uniformed services, volunteer firefighters, and Peace Corps volunteers, and for other purposes.
U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1517 
In the House of Representatives, U. S.,

September 29, 2008
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 3997) to amend the Internal Revenue Code of 1986 to provide earnings assistance and tax relief to members of the uniformed services, volunteer firefighters, and Peace Corps volunteers, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker’s table the bill (H.R. 3997) to amend the Internal Revenue Code of 1986 to provide earnings assistance and tax relief to members of the uniformed services, volunteer firefighters, and Peace Corps volunteers, and for other purposes, with the Senate amendment to the House amendment to the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chairman of the Committee on Financial Services or his designee that the House concur in the Senate amendment to the House amendment to the Senate amendment with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for three hours equally divided and controlled by the chairman and ranking minority member of the Committee on Financial Services. The previous question shall be considered as ordered on the motion to final adoption without intervening motion. 
2.During consideration of the motion to concur pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of such motion to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
